Citation Nr: 1531168	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an increased disability rating in excess of 30 percent for a left shoulder disability since April 1, 2013.  



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and July 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This matter was previously remanded by the Board in July 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required regarding the rating period address herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

Since April 1, 2013, the Veteran's left shoulder disability has been manifested by subjective pain and loss of range of motion and objective range of motion findings of ankylosis of scapulohumeral articulation of the left shoulder joint no worse than flexion to 50 degrees and abduction to 45 degrees with pain.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for a left shoulder disability since April 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating his left knee disability, the Veteran is entitlement to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was previously provided to the Veteran in an April 2009 notice letter.  

Regarding the duty to assist relevant to the rating period on appeal, updated VA treatment records, including a VA examination report, have been obtained and associated with the claims file.  

As noted above, this matter was previously remanded by the Board in July 2014.  Following the Board remand, the RO clarified that the temporary folder had been associated with the Veteran's electronic claims file.  The Veteran was requested to provide authorization for VA to obtain any relevant private treatment; however, he did not respond.  Updated VA treatment records were obtained and associated with the claims file.  Finally, the Veteran was most recently afforded a VA shoulder examination in August 2014.  Given the above development, the Board finds there has been substantial compliance the directives of the July 2014 Board remand regarding the rating period addressed herein, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The August 2014 VA examination and resulting opinion is adequate to decide the Veteran's claim with respect to the rating period addressed herein because it was based on a thorough examination, appropriate diagnostic tests, and a review of the Veteran's medical history; moreover, the resulting examination report contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file regarding the rating period addressed herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim prior to August 29, 2014 and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods since April 1, 2013, but finds that the evidence, as discussed below, does not warrant the assignment of a staged rating for any period on appeal.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Degenerative arthritis and traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id, Note 1.  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2014).  

Disabilities of the shoulder and arm are rated under DCs 5200-5203.  See 38 C.F.R. § 4.71a, DCs 5200-03.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.; additionally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

The Veteran's left shoulder disability is currently rated as 30 percent disabling from April 1, 2013 under diagnostic code (DC) 5003-5200.  See 38 C.F.R. § 4.71a, DCs 5003, 5200 (2014).  DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See id., DC 5200.  The relevant criteria indicate that favorable ankylosis is abduction to 60 degrees; while unfavorable ankylosis is abduction limited to 25 degrees.  Id.  A 30 percent disability rating is warranted for intermediate ankylosis, between favorable (60 degrees abduction) and unfavorable (25 degrees abduction), of the minor (non-dominant) side.  Id.  A maximum 40 percent disability rating is warranted for unfavorable ankylosis of the non-dominant side, where abduction is limited to 25 degrees from the side.  Id.  

As noted above, the Veteran was most recently afforded a VA shoulder examination in August 2014.  The examiner reviewed the Veteran's claims file, obtained a current medical history, and conducted a thorough physical examination.  The Veteran reported increased daily pain in his left shoulder, with severe pain at night which impaired his ability to sleep, as well as major loss in range of motion which required him to do most things with his dominant right hand.  He reported that he had returned to work as a corrections officer, and that his shoulder did not limit his overall ability to do the job, although there were days when he called off work due to pain.  

Upon physical examination, the examiner documented that the Veteran was right hand dominant.  Relevant range of motion findings of the left shoulder were documented as follows:  flexion to 50 degrees and abduction to 45 degrees, with objective evidence of pain at each endpoint; the Veteran was unable to perform repetitive range of motion tests due to shoulder pain.  The examiner documented that the limited range of motion represented ankylosis of the glenohumeral articulation of the left shoulder joint, as abduction was limited to between 60 and 25 degrees.  The examiner also noted the following functional loss in the left shoulder:  less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran displayed localized tenderness and guarding in the left shoulder, with decreased 4/5 strength on the left during both flexion and abduction, and two positive tests regarding rotator cuff conditions of the left shoulder; he was also unable to complete two similar tests due to left shoulder pain.  The Veteran had a history of mechanical symptoms (clicking, catching, etc.) of the left shoulder, without recurrent dislocation.  The examiner also noted the Veteran had an acromial spur with impingement on the left side, with a positive cross-body adduction test, but no tenderness upon palpation.  Historically, the examiner noted the Veteran's prior left shoulder surgery, with residuals as noted, including residual scars which were not painful or unstable.  Finally, the examiner noted that the Veteran's left shoulder condition impacted his ability to work based upon his reports of shoulder pain, which resulted in some days missed from work, and limited range of motion.  

Based upon the evidence as discussed above, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for a left shoulder disability.  In order to warrant an increased 40 percent disability rating unde DC 5200, the evidence of record would have to show that the Veteran had unfavorable ankylosis of the left shoulder, where abduction was limited to 25 degrees.  See 38 C.F.R. § 4.71a, DC 5200.  As discussed above, the August 2014 VA examination report documents that the Veteran's let shoulder abduction was limited to no worse than 45 degrees.  

The Veteran is competent to describe his observable symptoms, including left shoulder pain and limited range of motion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent provide detailed range of motion findings as measured by a goniometer or to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board affords the most probative weight to the objective August 29, 2014 VA examination report of record.

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  Notably, according to the diagnostic codes regarding disabilities of the shoulder and arm, the only diagnostic code in addition to DC 5200 that affords a potential disability rating in excess of 30 percent is DC 5202, which rates other impairment of the humerus.  See 38 C.F.R. § 4.71a, DC 5202.  Thereunder, regarding the minor shoulder and arm, a 40 percent disability rating is warranted for fibrous union of the humerus; a 50 percent disability rating is warranted for nonunion of the humerus (false flail joint); and a maximum schedular 70 percent disability rating is warranted for loss of head of humerus (flail shoulder).  See id.  

However, the August 2014 VA examination report does not document fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, consideration of DC 5202 does not warrant an increased disability rating for the period on appeal.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for a left shoulder disability.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular/TDIU Consideration  

The Board has also considered whether referral is warranted in this case for an "extraschedular rating," which is an additional avenue for an increased disability rating when the Veteran's symptoms are not reasonably described by the particular rating criteria.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

As discussed above, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's left shoulder disability.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claim.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board is mindful that the August 2014 VA examiner noted that the Veteran's left shoulder condition impacted his ability to work based upon the Veteran's reports of shoulder pain, which resulted in some days missed from work, and limited range of motion, the overall evidence of record does not suggest that the Veteran is completely precluded from securing or following a gainful occupation due to his service-connected left shoulder condition.  Moreover, the Veteran also reported that he had returned to full-duty work, and there is no indication that status has changed during the rating period on appeal.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record during the rating period decided herein.  Id.  


ORDER

An increased disability rating in excess of 30 percent for a left shoulder disability is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


